Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending and examined herein.

Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1) Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT02571036 (ClinicalTrials.gov-FirstPosted, October 8, 2015, pages 1-10; see IDS 2020-09-22 reference 41, ClinicalTrials.gov-October 8, 2015).
Clinical Trial NCT02571036 discloses administration of 150 mg DCC-2618 (instant compound as in instant claim 1) given once daily to patients with gastrointestinal stromal tumor (GIST) who have received at least one prior therapy (see under Experimental: Expansion Cohort 3) or who have received 3 prior therapies (see under Experimental: Expansion Cohort 3). See page 3 of 10. It is disclosed that GIST patients must have KIT and PDGRA mutation and must have progressed on or had an intolerability to at least 1 line of systemic anticancer therapy i.e PDGFRα-mediated GIST. See page 6, under 2.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deciphera Pharmaceuticals LLC (Presented on Sept 24, 2011 at GIST Summit 2011, PTO-1449).
Deciphera Pharmaceuticals teaches treating gastrointestinal stromal tumor (GIST) employing DCC-2618 which is instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea (see example 10, page 29 of instant specification, instant compound A which is same as DCC-2618; which is also known as ripretinib) as second line therapy for imatinib and sunitinib (tyrosine kinase inhibitors) resistant GIST patients. See the whole article. It is taught that DCC-2618 is a kinase switch inhibitor that can control drug resistant mutants of KIT and PDGFRα in GIST. See under SUMMARY. It is taught that GIST are driven by gain-of-function mutations of the KIT (approx. 90%) or PDGFRα (approx.10 %) receptor tyrosine kinases. See under INTRODUCTION. It is taught that DCC-2618 forces resistant and 
Deciphera Pharmaceuticals does not specifically teach administration of 150 mg of DCC-2618 once or twice daily.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer DCC-2618 to a patient suffering from GIST that has been previously treated with one, two or three prior kinase inhibitors because 1) Deciphera Pharmaceuticals teaches treating gastrointestinal stromal tumor (GIST) employing DCC-2618 which is instant compound as second line therapy for imatinib and sunitinib (tyrosine kinase inhibitors) resistant GIST patients and 2) DCC-2618 inhibits resistant mutations in cells treated with imatinib, sunitanib, sorafenib, regorafenib. One of ordinary skill in the art would have been motivated to administer DCC-2618 to a patient suffering from GIST that has been previously treated with one, two or three prior kinase inhibitors with reasonable expectation of success of treating progressive GIST.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer DCC-2618 to a patient suffering from PDGFRα-mediated GIST, PDGFRα-mediated GIST that has progressed or advanced PDGFRα-mediated GIST wherein the patient had received one, two or three prior kinase inhibitors because 1) Deciphera Pharmaceuticals teaches treating gastrointestinal stromal tumor (GIST) employing DCC-2618 which is instant compound 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of DCC-2618 administered to treat GIST, PDGFRα-mediated GIST or advanced PDGFRα-mediated GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of DCC-2618 administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer DCC-2618 once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


	Flynn teaches methods of treating proliferative diseases comprising administering an effective amount of a dihydronaphthyridine or a related compound thereof such as compound 31 which is instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea. See abstract; column 85, EXAMPLE 31 for compound structure; claim 12. It is taught that the compounds therein can be used for treating proliferative diseases such as gastrointestinal stromal tumors. See column 10, lines 34-36. The compound 31 shows anti-proliferative effects in GIST cell lines. See column 150, lines 61-67; column 151, TABLE 2, Ex No.31. It is taught that GIST patients who relapse after treatment with Gleevec.RTM.  (imatinib) or Sutent.RTM.  (sunitinib) have disease still driven by c-KIT mutations.  These secondary mutations occur on the same alleles as the primary JM-region mutation, and thus represent even more aggressive activated forms of c-KIT than the original primary mutation.  The CHO K1 cellular assays described above demonstrate that certain compounds such as compound in Ex 31 which is instant compound inhibit many mutant forms of cKIT kinase that have been detected in GIST patients that have acquired resistance to imatinib or sunitinib treatment. See TABLE 3. It is taught that the therapeutically effective amount/dosage depends on the severity of the disease and response of the individual patient and the amount that is necessary to destroy the target cancer cells or slow the progression of the cancer in a patient. It is taught that the dosage regimen can be adjusted to provide a more optimal therapeutic benefit to a patient. The dosage can be administered daily, twice-a-day (BID). See column 21, lines 16-32.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea to treat progressive GIST in a patient that has previously received prior tyrosine kinase inhibitor treatment such as imatinib because 1) Flynn teaches methods of treating proliferative diseases gastrointestinal stromal tumors comprising administering an effective amount of a dihydronaphthyridine or a related compound thereof such as compound 31 which is instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea, 2) it is taught that compound in Ex 31 which is instant compound inhibit many mutant forms of cKIT kinase that have been detected in GIST patients that have acquired resistance to imatinib or sunitinib treatment. One of ordinary skill in the art would have been motivated to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea to treat progressive GIST in a patient that has previously received prior tyrosine kinase inhibitor treatment such as imatinib with reasonable expectation of success of treating progressive GIST.
Flynn does not specifically teach administration of 150 mg of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily to treat GIST.

 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


4) Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 8,461,179 B1, PTO-1449) as applied to claims 1-8 above, in view of Rubin et al. (Lancet 2007, 1731-41, PTO-1449), and further in view of CHIANELLI DONATELLA (WO 2008/051757 A1, PTO-1449).
Flynn et al. is applied as discussed above.
 kinase-mediated gastrointestinal stromal tumor to a patient, wherein the patient has received at least one or three prior tyrosine kinase inhibitor treatments.
Rubin et al. teaches that gastrointestinal stromal tumors (GIST) have activating mutations in either KIT or PDGFRA, two closely related receptor tyrosine kinases. A small molecule kinase inhibitors such as imatinib mesylate has proven useful in the treatment of recurrent or metastatic GIST. However, resistant to imatinib is a growing problem and other targeted therapeutics such as sunitinib are available. See abstract.
CHIANELLI DONATELLA discloses compounds of Formula (1) for use in the treatment of conditions/diseases mediated by PDGFRα, PDGFRβ and mutant forms thereof. See abstract; page 2 for Formula (1); paras [0017], [0037], [0076]; claims 1, 16, 17. Diseases that can be treated using the compounds therein are gastrointestinal stromal tumor (GIST). See paras [0022], [0033], [0076]; claim 22. Instant compound 1-[4-Bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea falls or encompassed within Formula (1). See claim 1, Formula (1), wherein Y is CR and R is H; Z is N; R1 is (CR2)kNR7R8 wherein k is 0, R7 is H and R8 is a C1-C6 alkyl; R5 is H; R3 is halo (such as Br, F) and n is 2; L is NRC(O)NR wherein R is H; and R4 is (CR2)kR6 wherein k is 0 and R6 is a 5-12 membered aryl. Compounds therein can be administered in an amount of 0.03 to 2.5 mg/kg/day. See page 102, para [0102].
 Rubin et al. teaches that gastrointestinal stromal tumors (GIST) have activating mutations in either KIT or PDGFRA; Rubin et al. teaches that small molecule kinase inhibitors have proven useful in the treatment of recurrent or metastatic GIST, and compounds of Formula (1) which encompass instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea is useful in the treatment of conditions/diseases mediated by PDGFRα, PDGFRβ and mutant forms thereof such as GIST.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat PDGFRα-mediated gastrointestinal stromal tumor, PDGFRα-mediated gastrointestinal stromal tumor that have progressed or advanced PDGFRα-mediated gastrointestinal stromal tumor. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.


5) Claim(s) 1-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Clinical Trial NCT02571036 (ClinicalTrials.gov-FirstPosted, October 8, 2015, pages 1-10; see IDS 2020-09-22 reference 41, ClinicalTrials.gov-October 8, 2015) as applied to claim 12 above, and further in view of Deciphera Pharmaceuticals LLC. (Presented on Sept 24, 2011 at GIST Summit 2011, PTO-1449).
Clinical Trial NCT02571036 discloses administration of 150 mg DCC-2618 (instant compound as in instant claim 1) given once daily to patients with gastrointestinal stromal tumor (GIST) who have received at least one prior therapy (see under Experimental: Expansion Cohort 3) or who have received 3 prior therapies (see under Experimental: Expansion Cohort 3). See page 3 of 10. It is disclosed that GIST patients must have KIT and PDGRA mutation and must have progressed on or had an intolerability to at least 1 line of systemic anticancer therapy i.e PDGFRα-mediated GIST. See page 6, under 2.
	Clinical Trial NCT02571036 does not explicitly teach that the patients have previously received one prior tyrosine kinase inhibitor treatment or had received three prior tyrosine kinase inhibitor treatments.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer DCC-2618 to a patient suffering from GIST, PDGFRα-mediated GIST, PDGFRα-mediated GIST that has progressed or advanced PDGFRα-mediated GIST wherein the patient had received one kinase inhibitor such as imatinib, or two or three prior kinase inhibitors because 1) Deciphera Pharmaceuticals teaches treating gastrointestinal stromal tumor (GIST) employing DCC-2618 which is instant compound as second line therapy for imatinib and sunitinib (tyrosine kinase inhibitors) resistant GIST patients, 2) DCC-2618 inhibits resistant mutations in cells treated with imatinib, sunitanib, sorafenib, regorafenib, and 3) it is taught that DCC-
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer DCC-2618 twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/617,721 (reference application). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating PDGFRα-mediated GIST comprising administering 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea wherein the patient had received one or three prior tyrosine kinase inhibitor treatments. Claim 1 of ‘721 is drawn to a method of treating PDGFR kinase-mediated tumor growth. It would be obvious to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 15 of US Patent No. 8,940,756. Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating GIST comprising administering 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea wherein the patient had received prior tyrosine kinase inhibitor treatments. Claims of ‘756 are drawn to a method of treating GIST comprising administering 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea. It would be obvious to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea to a patient to treat GIST wherein the patient had received prior tyrosine kinase inhibitor treatments because ‘756 teaches treating GIST comprising administering 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea. One of ordinary skill in the art would have been motivated to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea to a patient suffering GIST wherein the patient had received prior tyrosine kinase inhibitor treatments with reasonable expectation of success of treating GIST.

 One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

3) Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 15, 22, 23 of copending Application No. 16/387,315. Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating GIST comprising administering 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea wherein the patient had received prior tyrosine kinase inhibitor treatments. Claims of ‘315 are drawn to a method of treating GIST comprising 
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily because 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Prior Art made of Record:
WO 2013/184119 A1…same as US 8 461 179 B1 used;
US 8,188,113…Flyn, encompasses instant compound, can be used to treat GIST;
US "7897762"….. Flyn, broadly encompasses instant compound, can be used to treat GIST;
WO2008/033999....Flyn....kinase inhibitors....PDGFRalpha....proliferative diseases; check if instant compound present;
WO2008/034008....Flyn....kinase inhibitors....PDGFRalpha....proliferative diseases; check if instant compound present.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627